Citation Nr: 0210201	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  95-15 443	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals, sprain, 
right ankle with arthritis, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for residuals, sprain, 
left ankle with arthritis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for osteoarthritis, 
right knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1992 and February 1999 rating actions 
of the Pittsburgh Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The January 1992 rating 
decision granted separate 10 percent rating for the veteran's 
service-connected right and left ankle disabilities. 

The appeal of the January 1992 rating decision was previously 
before the Board in November 1997.  At that time, the Board 
remanded the issue of increased ratings for left and right 
ankle disabilities to the RO for additional development.  

In a February 1999 rating decision, the RO denied an 
increased rating for the veteran's right knee disability and 
granted 20 percent evaluations for his left and right ankle 
disabilities.  The veteran filed a timely appeal.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran's right ankle disability is not productive of 
ankylosis.

3.  The veteran's left ankle disability is not productive of 
ankylosis.  

4.  The veteran's right knee condition is productive of 
advanced degenerative joint disease, limitation of motion 
with pain, but it is not productive of a limitation of 
flexion to 60 degrees or less, or a limitation of extension 
greater than 5 degrees.  

5.  The veteran's right knee disorder is not shown to be 
productive of severe recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
a right ankle sprain with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5270, 5271 
(2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

2.  The criteria for an increased evaluation for residuals of 
a left ankle sprain with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.7, 
4.71a, Diagnostic Codes 5270, 5271; 66 Fed.Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326)..

3.  The criteria for a separate 10 percent evaluation for 
right knee osteoarthritis with limitation of motion are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45; Diagnostic Codes 5003, 5260, 5261 
(2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326)..  

4.  The criteria for an evaluation in excess of 20 percent 
for right knee instability are not met.  38 U.S.C.A.  §§ 
1155, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45; Diagnostic Codes 5257, 5260, 5261 (2001); 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326)..  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of November 1997, he was 
afforded a VA examination to determine the current nature and 
severity of his right and left ankle disabilities.  The 
examination included a review of the veteran's claims folder 
and addressed the question central to the issue on appeal.  
Thus, the Board finds that the RO complied with the remand 
order to the best of their ability.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award increased 
evaluations for the claimed disorders.  He was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the current nature 
and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award increased evaluations for 
the claimed disorders, as well as notice that the appellant 
could still submit supporting evidence.  Thus, the appellant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

Increased ratings for residuals, sprain, right and left 
ankles with arthritis.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims  
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  However, in 
this case, the veteran filed his claim in April 1991.  The 
veteran appealed the January 1992 rating decision and thus 
his claim has remained in appellate status since that time.  
Accordingly, the Board will review whether the evidence 
supports the granting of a higher evaluation for the 
veteran's right and left ankle disabilities at any time since 
the filing of his claim in April 1991.  

The Board has carefully reviewed the medical evidence.  The 
medical evidence includes substantial VA outpatient treatment 
reports and numerous VA examination reports.  The Board has 
also considered the statements and testimony supplied by the 
veteran at hearings held before the RO.  

The most recent VA examination of April 2001 noted tenderness 
over the tibiotalar joints.  The bimalleolar areas were 
painful when palpated.  The range of motion for both the 
right and left ankles was from 0 to 35 degrees of plantar 
flexion.  Dorsal flexion was from 0 to 10 degrees, 
"conversion" was from 0 to 20 degrees, and eversion was 
from 0 to 10 degrees.  All movements were accompanied by 
pain.  The normal range of motion of the ankle is to 20 
degrees of dorsiflexion and to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2001).  The veteran was noted to 
wear bilateral elastic sleeves on his ankles.  He showed an 
antalgic gait pattern and walked using a cane.  He was 
diagnosed with advanced degenerative joint disease.  

The veteran's right and left ankle disabilities have been 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5271.  Diagnostic Code 5010 is for 
arthritis due to trauma.  Diagnostic Code 5271 addresses 
limitation of motion of the ankle.  

Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by x-ray findings, is rated as for 
"degenerative arthritis".  Degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

In this case, the veteran's current 20 percent rating using 
Diagnostic Code 5271 is for marked limitation of motion of 
the ankle, which is the highest rating for limitation of 
motion of the ankle.  As such, Diagnostic Code 5271, limited 
motion of the ankle, does not provide a basis for an 
increased rating in this case.  

The Board notes that the Court has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Moreover, the 
Board acknowledges that the veteran shows demonstrable 
evidence of pain on examination.  Where, however, a veteran 
is in receipt of the highest schedular evaluation for 
limitation of motion, and a higher evaluation requires 
ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).  

The Board will, therefore, consider whether another relevant 
diagnostic code would support a higher disability evaluation, 
or a separate compensable evaluation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

Disabilities of the ankle are rated under Diagnostic Codes 
5270 through 5274.  As already discussed, Diagnostic Code 
5271 does not provide for a higher rating.  Diagnostic Codes 
5270 and 5272 provide ratings for ankylosis of the ankle and 
of the subastralgar or tarsal joint, respectively.  As the 
veteran shows motion in each ankle joint he does not have 
ankylosis.  Similarly, Diagnostic Code 5273, for malunion of 
the os calcis or astralgus, or Diagnostic Code 5274, for 
astragalectomy, are not appropriate, as neither of these 
conditions has been shown. 

In light of the foregoing, while the disability picture 
demonstrated by the veteran's right and left ankle impairment 
is serious, it does not satisfy the criteria for an increased 
rating under any applicable Diagnostic Code.  Hence, a basis 
for assigning an increased rating for these disabilities has 
not been presented, and the appeal must be denied.  

Increased rating for osteoarthritis, right knee:  

The veteran claims his right knee disability is more severe 
than the current 20 percent rating assigned indicates.  This 
disability is currently evaluated under Diagnostic Code 5257.  
Pursuant to Diagnostic Code 5257, a 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

The applicable regulations further provide that a knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  In this 
regard, the Rating Schedule provides that flexion of the leg 
limited to 60 degrees warrants a noncompensable rating.  
Flexion limited to 45 degrees warrants a 10 percent rating, 
and flexion limited to 30 degrees warrants a 20 percent 
rating.  Flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation 
of extension to 10 degrees warrants a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5261.

At VA examination of July 1998, there was evidence of valgus 
pseudolaxity of the right knee.  Range of motion showed full 
extension and flexion to 130 degrees.  X-rays of the right 
knee revealed significant degenerative joint disease, mostly 
involving the medial compartment with some varus alignment.  
He was assessed with moderate tricompartmental degenerative 
joint disease with varus alignment.  

In a January 1999 outpatient treatment note, the veteran 
reported that his legs gave out easily and that he could not 
walk any great distances.  At VA examination of April 2001, 
he complained of constant pain in his knees.  He was noted to 
wear a brace with hinges.  Range of motion showed extension 
to zero degrees and 110 degrees of flexion.  He had pain 
after range of motion testing.  There was patella/femoral 
crepitus, without ligamentous laxity, although the examiner 
indicated difficulty examining the veteran due to complaints 
of pain.  No x-rays were performed.  

In regard to Diagnostic Code 5257, the Board concludes that 
the currently assigned 20 percent rating fully contemplates 
the level of his service-connected right knee disability 
based on any instability or recurrent subluxation.  The 
veteran has had complaints of his knee giving-way; however, 
none of the examinations reported clinical findings that 
would serve to establish that he is suffering from more than 
moderate instability or recurrent subluxation due to the 
service-connected right knee disability. 

However, as noted in opinion of the VA General Counsel, 
VAOPGCPREC 23-97, 62 Fed.Reg, 63604 (1997), a claimant who 
has arthritis and subluxation/instability of a service-
connected knee may receive separate evaluations under 
Diagnostic Codes 5257 and 5003 (and therefore 5010), relative 
to arthritis.  When the knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or 5261 (extension limited to 5 degrees 
or more) in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  

In a later opinion, the General Counsel noted that, even if 
the claimant technically had full range of motion but motion 
was inhibited by pain, a compensable rating for arthritis 
under DC 5003 and 38 C.F.R. § 4.59 would be available.  
VAOPGCPREC 9-98; 63 Fed.Reg. 56,704 (1998).

In this case, the range of motion displayed at VA 
examinations does not entitle him to an additional 
compensable rating under Diagnostic Code 5260 or 5260.  
Still, it is evident that the right knee condition causes 
pain with range of motion.  It is further evident that his 
right knee condition causes pain on a daily basis.  
Accordingly, the Board finds that a separate 10 percent 
rating, is warranted for the service-connected right knee 
disability based on traumatic arthritis with related function 
loss due to pain.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).


ORDER

Increased ratings for residuals of left and right ankle 
sprains, with arthritis is denied.  An increased rating for 
right knee instability is denied.  

A separate 10 percent rating for right knee osteoarthritis 
with painful motion is granted, subject to the law and 
regulations controlling the award of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

